


110 HR 3466 IH: Blue Collar Computing and Business

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3466
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To award grants to establish Advanced Multidisciplinary
		  Computing Software Centers, which shall conduct outreach, technology transfer,
		  development, and utilization programs in specific industries and geographic
		  regions for the benefit of small and medium-sized manufacturers and
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Collar Computing and Business
			 Assistance Act of 2007.
		2.Advanced
			 multidisciplinary computing software centers
			(a)DefinitionsIn
			 this section:
				(1)Advanced
			 multidisciplinary computing software center; centerThe terms
			 Advanced Multidisciplinary Computing Software Center and
			 Center mean a center created by an eligible entity with a grant
			 awarded under subsection (b).
				(2)Eligible
			 entityThe term eligible entity means any—
					(A)nonprofit
			 organization;
					(B)consortium of
			 nonprofit organizations; or
					(C)partnership
			 between a for-profit and a nonprofit organization.
					(3)Nonprofit
			 organizationThe term nonprofit organization means
			 any organization that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986; and
					(B)is exempt from
			 taxation under section 501(a) of such Code.
					(4)Small business
			 or manufacturerThe terms small business or
			 manufacturer and small business and manufacturer have the
			 meaning given the term small business concern in section 3(a) of
			 the Small Business Act (15 U.S.C. 632(a)), including a small manufacturing
			 concern.
				(5)Under
			 secretaryThe term Under Secretary means the Under
			 Secretary for Technology of the Department of Commerce.
				(b)Grants
				(1)In
			 generalThe Under Secretary shall award grants to eligible
			 entities to establish up to 5 Advanced Multidisciplinary Computing Software
			 Centers throughout the United States.
				(2)PurposesEach
			 Center established with grant funds awarded under paragraph (1) shall—
					(A)conduct general
			 outreach to small businesses and manufacturers in all industry sectors within
			 the geographic region assigned to the Center by the Under Secretary; and
					(B)conduct technology
			 transfer, development, and utilization programs for businesses throughout the
			 United States in the specific industry sector assigned to the Center by the
			 Under Secretary.
					(3)Application
					(A)In
			 generalEach eligible entity desiring a grant under this
			 subsection shall submit an application to the Under Secretary at such time, in
			 such manner, and accompanied by such additional information as the Under
			 Secretary may reasonably require.
					(B)Publication in
			 federal registerNot later than 6 months after the date of
			 enactment of this Act, the Under Secretary shall publish the application
			 requirements referred to in subparagraph (A) in the Federal Register.
					(C)ContentsEach
			 application submitted under subparagraph (A) shall—
						(i)conform to the
			 requirements prescribed by the Under Secretary under this paragraph; and
						(ii)contain a
			 proposal for the allocation of the legal rights associated with any invention
			 that may result from the activities of the proposed Center.
						(D)Selection
			 criteriaIn evaluating each application submitted under
			 subparagraph (A) on the basis of merit, the Under Secretary shall
			 consider—
						(i)the
			 extent to which the eligible entity—
							(I)has a partnership
			 with nonprofit organizations, businesses, software vendors, and academia
			 recognized for relevant expertise in its selected industry sector;
							(II)uses State-funded
			 academic supercomputing centers and universities or colleges with expertise in
			 the computational needs of the industry assigned to the eligible entity under
			 paragraph (2)(B);
							(III)has a history of
			 working with small businesses and manufacturers;
							(IV)has experience
			 providing educational programs aimed at helping organizations adopt the use of
			 high-performance computing and computational science;
							(V)has partnerships
			 with education or training organizations that can help educate future workers
			 on the application of computational science to industry needs;
							(VI)is accessible to
			 businesses, academia, incubators, or other economic development organizations
			 via high-speed networks; and
							(VII)is capable of
			 partnering with small businesses and manufacturers to enhance the ability of
			 such entities to compete in the global marketplace;
							(ii)the
			 ability of the eligible entity to enter successfully into collaborative
			 agreements with small businesses and manufacturers to experiment with new high
			 performance computing and computational science technologies; and
						(iii)such other
			 factors as the Under Secretary considers relevant.
						(4)Maximum
			 amountThe Under Secretary may not award a grant under this
			 subsection in an amount which exceeds $5,000,000 for any year of the grant
			 period.
				(5)Duration
					(A)In
			 generalExcept as provided under subparagraph (B), a grant may
			 not be awarded under this subsection for a period exceeding 5 years.
					(B)RenewalThe
			 Under Secretary may renew any grant awarded under this subsection.
					(6)Matching
			 requirement
					(A)In
			 generalThe Under Secretary may not award a grant under this
			 subsection unless the eligible entity receiving such grant agrees to provide
			 not less than 50 percent of the capital and annual operating and maintenance
			 funds required to create and maintain the Center established with such grant
			 funds.
					(B)Funding from
			 other federal, state, or local government agenciesThe funds
			 provided by the eligible entity under subparagraph (A) may include amounts
			 received by the eligible entity from the Federal Government (other than the
			 Department of Commerce), a State, or a unit of local government.
					(7)Limitation on
			 administrative expensesThe Under Secretary may establish a
			 reasonable limitation on the portion of each grant awarded under this
			 subsection that may be used for administrative expenses or other overhead
			 costs.
				(8)Fees and
			 alternative funding sources authorized
					(A)In
			 generalA Center established with a grant awarded under this
			 subsection may, in accordance with regulations established by the Under
			 Secretary—
						(i)collect a nominal
			 fee from a small business or manufacturer for a service provided under this
			 section, if such fee is utilized for the budget and operation of the Center;
			 and
						(ii)accept financial
			 assistance from the Federal Government (other than the Department of Commerce)
			 for capital costs and operating budget expenses.
						(B)ConditionAny
			 Center receiving financial assistance from the Federal Government (other than
			 the Department of Commerce) may be selected, and if selected shall be operated,
			 in accordance with this section.
					(c)Use of
			 fundsGrant funds received under subsection (b) shall be used for
			 the benefit of businesses in the industry sector designated by the Under
			 Secretary under subsection (b)(2)(B) to—
				(1)create a
			 repository of nonclassified, nonproprietary new and existing federally funded
			 software and algorithms;
				(2)test and validate
			 software in the repository;
				(3)determine when and
			 how the industry sector it serves could benefit from resources in the
			 repository;
				(4)work with software
			 vendors to commercialize repository software and algorithms from the
			 repository;
				(5)make software
			 available to small businesses and manufacturers where it has not been
			 commercialized by a software vendor;
				(6)help software
			 vendors, small businesses, and manufacturers test or utilize the software on
			 high-performance computing systems; and
				(7)maintain a
			 research and outreach team that will work with small businesses and
			 manufacturers to aid in the identification of software or computational science
			 techniques which can be used to solve challenging problems, or meet
			 contemporary business needs of such organizations.
				(d)Reports and
			 evaluations
				(1)Annual
			 reportEach eligible entity that receives a grant under
			 subsection (b) shall submit an annual report to the Under Secretary that
			 describes—
					(A)the goals of the
			 Center established by the eligible entity; and
					(B)the progress made
			 by the eligible entity in achieving the purposes described in subsection
			 (b)(2).
					(2)EvaluationThe
			 Under Secretary shall establish a peer review committee, composed of
			 representatives from industry and academia, to review the goals and progress
			 made by each Center during the grant period.
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated $25,000,000 for
			 each of the fiscal years 2008 through 2012 to carry out this section.
				(2)AvailabilityFunds
			 appropriated pursuant to paragraph (1) shall remain available until
			 expended.
				
